DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0021], line 4, the phrase “a chamber 132” should read –a hydraulic chamber 132–.
In paragraph [0021], line 6, the phrase “the chamber 132” should read –the hydraulic chamber 132–.
Appropriate correction is required.

Claim Objections
Claims 1 – 12 are objected to because of the following informalities:
In Reference to Claim 1
In line 1, the phrase “a vehicle, comprising” should read –a vehicle, the method comprising–.
In line 3, the phrase “a control assembly having a bolt non-rotatably connected to a camshaft” should read –a control assembly including a bolt fixed to a camshaft–.
 via a vehicle gearbox–.
In line 6, the phrase “connecting, non-rotatably, the control assembly to the motor assembly” should read –directly engaging the control assembly [[to]]with the motor assembly so as to be rotationally coupled–.  These changes to lines 5 and 6 are made to differentiate between the type of connection required by line 6 from the connection required in line 5.
In lines 7 – 8, the phrase “the motor assembly to generate” contains a recitation of intended use and should read –the motor assembly so as to generate– so as to be positively recited.
In Reference to Claim 7
In lines 1 – 2, the phrase “wherein the step of non-rotatably connecting includes” should read –wherein the direct engagement of the control assembly with the motor assembly includes–.
In lines 2 – 3, the phrase “moving a pin within a hydraulic chamber of a bolt of the control assembly under hydraulic power” should read –moving a pin within a hydraulic chamber of [[a]]the boltmechanical power provided by spring 162 when the hydraulic pressure in the hydraulic chamber is released.  It is, in turn, the disengagement of the motor assembly from the control assembly that is conducted under hydraulic power.
.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “energy storage component” (in claim 1); “engagement feature” (in claims 2, 11, and 12); and “drive element” in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0087411 to Burke et al. (Burke) in view of US Patent Application Publication No. 2013/0008398 to Stoltz-Douchet et al. (Stoltz) and US Patent Application Publication No. 2002/0092489 to Mikame et al. (Mikame).
In Reference to Claim 1
Burke teaches (see Burke and Fig. 2 below):
A method comprising:
Providing a cam phaser (Fig. 2 – reference character 10) including:
A control assembly including a bolt (34) fixed to a camshaft (16) of the vehicle, and
A motor assembly (12) connected to the control assembly via a vehicle gearbox (17); and
Directly engaging the control assembly with the motor assembly so as to be rotationally coupled (Burke paragraph [0027]).
Burke does not teach the following which is taught by Stoltz (see Stoltz):
Transmitting torque from the camshaft to a rotor of the motor assembly so as to generate electrical energy (Stoltz paragraphs [0046] – [0047]).
Neither Burke nor Stoltz teach the following which is taught by Mikame (see Mikame):
Storing the electrical energy in an energy storage component (Mikame paragraph [0099]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stoltz to transmit the torque from the camshaft to the motor assembly so as to generate electrical energy within the electric phasing system of Burke since it would enable mechanical camshaft friction losses to be recovered as electrical energy as taught by Stoltz (paragraph [0008]).  It would have been further obvious to have applied the teaching of 

In Reference to Claim 2
Burke teaches:
In addition to all the limitations of claim 1 discussed above, wherein the motor assembly directly engages the control assembly via an engagement feature (Fig. 2 – reference character 36).
In Reference to Claim 3
Burke teaches:
In addition to all the limitations of claim 2 discussed above, wherein the engagement feature includes a paddle (18) fixed to the motor assembly and a drive element (38) rotationally coupled to the paddle, the drive element configured to engage the control assembly so as to be rotationally coupled (Burke paragraph [0023]).

In Reference to Claim 4
Burke teaches:
In addition to all the limitations of claim 2 discussed above, further comprising:
Disengaging the engagement feature from the control assembly so as to enable the cam phaser to phase the vehicle gearbox to a requested cam angle (as seen from Fig. 2 and Burke paragraph [0026]).
In Reference to Claim 7
Burke teaches:
In addition to all the limitations of claim 1 discussed above, wherein the direct engagement of the control assembly with motor assembly includes axially moving a pin (Fig. 2 – reference character 42) within a hydraulic chamber (44) of the bolt (Burke paragraph [0022]).
In Reference to Claim 8
Burke teaches:
In addition to all the limitations of claim 7 discussed above, wherein hydraulic power is supplied to the hydraulic chamber via a pressurized hydraulic fluid from an engine of the vehicle (Burke paragraph [0025]).
In Reference to Claim 9
Burke teaches:
In addition to all the limitations of claim 7 discussed above, wherein hydraulic fluid is selectively provided through the hydraulic chamber (Burke paragraph [0025]).
In Reference to Claim 10
Burke teaches:
In addition to all the limitations of claim 7 discussed above, wherein hydraulic power is supplied to the hydraulic chamber via a hydraulic assembly including a valve and a chamber in the camshaft (Burke paragraphs [0022] and [0025]).
In Reference to Claim 11
Burke teaches:
A method comprising:
Providing a cam phaser (Fig. 2 – reference character 10) including:
A control assembly including a bolt (34) fixed to a camshaft (16) of the vehicle, and
A motor assembly (12) including a drive shaft (20), and
An engagement feature (36);
When in a camshaft phasing mode:
Phasing a vehicle gearbox to a requested cam angle (Burke paragraph [0026]); and
When in a camshaft locking mode:
Moving the engagement feature so as to rotationally couple the control assembly to the motor assembly (paragraph [0027]).
Burke does not teach the following which is taught by Stoltz:
Transmitting torque from the camshaft to the drive shaft so as to generate electrical energy (Stoltz paragraphs [0046] – [0047]).

Storing the electrical energy in a battery (Mikame paragraph [0099]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stoltz to transmit the torque from the camshaft to the drive shaft so as to generate electrical energy within the electric phasing system of Burke since it would enable mechanical camshaft friction losses to be recovered as electrical energy as taught by Stoltz (paragraph [0008]).  It would have been further obvious to have applied the teaching of Mikame to store the electrical energy in an energy storage component within the electric phasing system of Burke, as modified by Stoltz, since it would enable the electric energy required to drive the electric stopper (i.e. motor assembly/engagement feature) to be obtained from the electric power generated in response to rotation of the camshaft as taught by Mikame (paragraph [0114]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Stoltz.
In Reference to Claim 12
Burke teaches:
A regenerative electrical supply system comprising:
An engine including a pressurized hydraulic fluid supply (Burke paragraph [0025]);

A cam phasing control assembly (10) including:
An electric motor assembly (12) including a drive shaft (20),
An engagement feature (36), and
A hydraulic displacement assembly configured to control axial movement of the engagement feature; and
A hydraulic subassembly configured to selectively connect the pressurized hydraulic fluid supply to the cam phasing control assembly (paragraphs [0025] – [0026]), wherein:
In a camshaft locking mode:
The hydraulic displacement assembly enables the engagement feature to move in a first axial direction so as to rotationally couple the drive shaft to the camshaft (paragraph [0027]); and
In a phase adjusting mode:
The hydraulic displacement assembly moves the engagement feature in a second axial direction, opposite the first axial direction, so as to decouple the drive shaft from the camshaft, and
The camshaft is arranged to rotate with respect to a crankshaft input (paragraph [0026]).


In the camshaft locking mode:
The electric motor is arranged to generate electrical energy from torque transferred from the camshaft to the drive shaft (Stoltz paragraphs [0046] – [0047]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stoltz to transmit the torque from the camshaft to the drive shaft so as to generate electrical energy within the electric phasing system of Burke since it would enable mechanical camshaft friction losses to be recovered as electrical energy as taught by Stoltz (paragraph [0008]).

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0080449 to McCloy et al. (McCloy) in view of Stoltz and Mikame.
In Reference to Claim 1
McCloy teaches (see McCloy and Fig. 3 as annotated by the Examiner below):
A method comprising:
Providing a cam phaser (Fig. 3 – reference character 10) including:
A control assembly including a bolt fixed to a camshaft of the vehicle (McCloy paragraph [0020]), and

Directly engaging the control assembly with the motor assembly so as to be rotationally coupled (paragraphs [0022] – [0023]).
McCloy does not teach the following which is taught by Stoltz:
Transmitting torque from the camshaft to a rotor of the motor assembly so as to generate electrical energy (Stoltz paragraphs [0046] – [0047]).
Neither McCloy nor Stoltz teach the following which is taught by Mikame:
Storing the electrical energy in an energy storage component (Mikame paragraph [0099]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stoltz to transmit the torque from the camshaft to the motor assembly so as to generate electrical energy within the electric phasing system of McCloy since it would enable mechanical camshaft friction losses to be recovered as electrical energy as taught by Stoltz (paragraph [0008]).  It would have been further obvious to have applied the teaching of Mikame to store the electrical energy in an energy storage component within the electric phasing system of McCloy, as modified by Stoltz, since it would enable the electric energy required to drive the electric stopper (i.e. motor assembly/engagement feature) to be obtained from the electric power generated in response to rotation of the camshaft as taught by Mikame (paragraph [0114]).

In Reference to Claim 2
McCloy teaches:
In addition to all the limitations of claim 1 discussed above, wherein the motor assembly directly engages the control assembly via an engagement feature (Fig. 3 – reference character 64).
In Reference to Claim 5
McCloy teaches:
In addition to all the limitations of claim 2 discussed above, wherein the engagement feature is axially moved into engagement with the control assembly via an actuating pin (Fig. 3 – reference character 62) of the motor assembly under electromechanical power (McCloy paragraphs [0022] – [0023]).
In Reference to Claim 6
McCloy teaches:
In addition to all the limitations of claim 5 discussed above, wherein the actuating pin is rotationally coupled to a drive shaft (Fig. 3 – reference character 68) of the motor assembly (McCloy paragraph [0022]).


    PNG
    media_image1.png
    509
    682
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    519
    465
    media_image2.png
    Greyscale

ANNOTATED BY EXAMINER
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746